Order denying, upon reargument, plaintiff’s motion for an injunction pendente lite reversed upon the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of prohibiting defendants from preventing plaintiff from having access, for himself and his cattle, to the field on the leased premises. In view of the litigation and the orders of the court, defendants should not have erected the fence. It will do no harm to permit it to remain if plaintiff have access pendente lite. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.